           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   JONESBORO DIVISION

UNITED STATES OF AMERICA                                   PLAINTIFF

v.                       No. 3:18-cv-85-DPM

RACHELLE ELDRIDGE-BRAY;
and TAX & FINANCIAL
ADV ANT AGE GROUP, INC.                               DEFENDANTS

                             JUDGMENT
     The United States shall have judgment on its complaint against
Rachelle Eldridge-Bray and Tax & Financial Advantage Group, Inc. for
the permanent injunctive relief previously ordered. The Court retains
jurisdiction to enforce this Judgment and those injunctions.


                                      D.P. Marshall Jr.
                                      United States District Judge
